Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 1 of 8
Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 2 of 8
Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 3 of 8
Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 4 of 8
Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 5 of 8
Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 6 of 8
Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 7 of 8
Case 17-17454-mdc   Doc 96   Filed 10/24/19 Entered 10/24/19 13:04:01   Desc Main
                             Document     Page 8 of 8
